Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-16, 33-34, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (JP 2006311105 A), and further in view of Massa (US 4,700,333), Phillips (US 4866683 A), and Madison (US 3263209 A).
Regarding claim 1, Takahata teaches a hydroacoustic device adapted to be used in a liquid medium, the hydroacoustic device comprising, disposed in a single waterproof housing:
a converter of liquid-medium oscillations and electrical signals, the converter being capable of receiving and/or transmitting hydroacoustic signals [solution: acoustic sensor…hydrophone element], 
a printed or wire circuit board comprising a receive/transmission signal path [0008 receives a sound wave and converts the received sound wave into a received signal which is an electric signal], the printed or wire circuit board being adapted to be used as a structural support element of the single housing [#2 printed circuit board forms bottom edge of hydrophone shield case #5 as shown in fig. 1 along with sealing portion #7 made of sealing/epoxy resin joining to side walls as in #5b for flush mounting] 

wherein the board comprises a first outer surface oriented away from the converter [electronic components #3 are shown on interior of circuit board #2],
wherein the converter comprises a second outer surface oriented away from the board [circuit board #2 has side facing exterior of hydrophone], 
wherein the single waterproof housing of the hydroacoustic device comprises: 
the first outer surface of the board [circuit board #2 forms one side of hydrophone rectangular box], 
the second outer surface of the converter [both sides of circuit board edges with electronic components for signal processing form housing of hydrophone], and 
the protective material which coats all of the first and second outer surfaces [problem solved: resin forms sealing between edges],
wherein the converter comprises a first inner surface oriented toward the board, wherein the board comprises a second inner surface oriented toward the converter [#2 circuit board has two sides], wherein the hydroacoustic device comprises a [support] positioned inside the single housing between the first inner surface of the converter and the second inner surface of the board, the [support] being adapted to support a load resulting from an external pressure of the liquid medium to the single housing [see #5b rear wall on each side of hydrophone, as well as unlabeled inner post shown near both #5b(s) which support #51 top of housing by resting on #2 bottom wall and also support circuit board].

It would have been obvious to combine the printed circuit board hydrophone structure of Takahata, with the cable and rubber Butyl coating of Massa so that the hydrophone may be sealed against water infiltration.
Takahata teaches a rectangular shaped box/case shape [pg. 11, sec. 416] … and yet Phillips teaches (i) wherein the converter has a hemispheric form, or (ii) the converter has a cylindrical form [fig. 1-2; abstract acoustic element assembly used in underwater receivers…piezoelectric cylinders or piezoelectric hemispheres are bonded to opposite sides of disk].

    PNG
    media_image1.png
    128
    222
    media_image1.png
    Greyscale


Takahata appears to depict a support like element but does not explicitly describe the unlabeled element as being a support rod. Madison explicitly depicts a support rod positioned only inside the single housing, the support rod being positioned to support a load resulting from an external pressure of the liquid medium to the single housing [fig. 2 An inner ring or cylindrical portion 16 of end cap 11 is provided for positioning the housing 10 and is made of a sound transmitting plastic.; #23 piezoelectric ceramic cylinder shown only inside of a cylindrical housing #10; col. 2:40-55 describes increased pressure as transducer hydrophone is submerged at increasing depths in water, but that housing along with cavities/volumes filled with oil tend to equalize pressure, and that cylindrical member #23 is also meant to allow receipt of acoustical signals while withstanding hydrostatic gradient].
It would have been obvious to supported the circuit board/housing as taught by Takahata, with the support rods as taught by Madison so that the hydrophone inner housing may be additionally protected from an outer housing.

    PNG
    media_image2.png
    478
    346
    media_image2.png
    Greyscale

Regarding claim 15, Takahata also teaches the hydroacoustic device according to claim 14, wherein the device comprises an interlayer metallization sealing disposed between the first inner surface of the converter and the second inner surface of the board [furthermore it is understood that a printed surface board has 2, 4 etc. layers with metal/copper traces which form electrical connections on each board surface by way of thru hole vias].
Regarding claims 16, Takahat also teaches the hydroacoustic device according claim 16, wherein the single housing comprises an external metallization sealing disposed between the first outer surface of the board and the second outer surface of the converter and, the external metallization sealing being opposite to the interlayer metallization sealing [0019 a metal shield 
Regarding claims 33, Takahata also teaches the hydroacoustic device according to claim 1, wherein the board is a printed board [#2 circuit board where it is known that circuit boards may be automatically made by printing or by manual soldering].
Regarding claims 34, Takahata also teaches the hydroacoustic device according to claim 1, wherein the board is a wire circuit board [#2 circuit board].
Regarding claims 36, Takahata also teaches the hydroacoustic device according to claim 1, wherein the board comprises at least one of following apparatuses: (a) power amplifier; (b) input pre-amplifier; (c) input and output band pass filters; (d) analog-to-digital converter; (e) digital-to-analog converter; (f) digital signal processor [0019 Note that the electronic component 3 includes, for example, a surface-mounting type resistor and a surface-mounting type capacitor forming a noise removing circuit, and an FET for an amplifier circuit.].
Regarding claims 37, Takahata as modified by Massa teaches the hydroacoustic device according to claim 1, wherein the single housing comprises a rubber seal introduced between the converter and the board [col. 2:45-55 An underwater cable 7 is sealed into an opening in the top end cap 4 by a shouldered epoxy plug 8 which is molded directly to the cable as illustrated and then sealed with epoxy cement 9 to the outer surface of the top cap 4 as shown.].

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (JP 2006311105 A), and further in view of Massa (US 4,700,333), Phillips (US 4866683 A), and Madison (US 3263209 A) as applied to claim 1 above, and further in view of Yapoudjian (US 3708812 A).
Regarding claim 35, Takahata does not explicitly teach … and yet Yapoudjian teaches the hydroacoustic device according to claim 1, wherein the device is capable of operating at a 150 m depth of the liquid medium [col. 2:15-35 The base of the housing 7 is formed as an annular surface 14, a pointer 15 being mounted in a recess 16. The surface 14 carries markers indicating the four possible depths of immersion of the hydrophone, in the present example these depths are 20, 150, 250 and 500 meters. The depth of immersion is preselected by setting the pointer 15 to the required depth marker, using an appropriate tool locating in a socket 17.].
It would have been obvious to combine the PCB housing of Takahata, with the depth of operation of Yapoudjian so that depth proportional to wavelength may be selected in order to place the ghost notch(es) relative to the water surface.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (JP 2006311105 A), and further in view of Massa (US 4,700,333), Phillips (US 4866683 A), and Madison (US 3263209 A) as applied in claim 1 above, and further in view of Houghtalin (CA 2000147 A1).
Regarding claim 38, Takahata does not explicitly teach … and yet Houghtalin teaches the hydroacoustic device according to claim 1, wherein the single housing comprises a mounting slot formed into the protective material [fig. 5 shows slot #26 between main body of hydrophone #20 and cable strain relief #24].
It would have been obvious to combine the PCB structure of Takahata, with the slot of Houghtalin so that the hydrophone may be gripped during deployment/retrieval by the slot using automated machinery robots.

    PNG
    media_image3.png
    723
    446
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed 4/21/2021, with respect to the rejection(s) of claim(s) 1 under Abbot have been fully considered and are persuasive in combination with amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Madison (US 3263209 A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645